Citation Nr: 1441709	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  11-01 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for chest pain and syncope, claimed as leaking heart valve and heart complications.

2.  Entitlement to service connection for a right thumb disability.

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to service connection for a left hand disability.

5.  Entitlement to service connection for a right wrist disability.

6.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for lumbar spine disability.

7.  Entitlement to a rating in excess of 10 percent for demyelinating neuropathy of the left peroneal nerve.

8.  Entitlement to a rating in excess of 10 percent for demyelinating neuropathy of the right peroneal nerve.


REPRESENTATION

Appellant represented by:	Christine A. Coronado, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1984 to May 1992 and from February 2003 to April 2006.  He had service in Southwest Asia including from April 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in September 2009 and March 2010 by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The issue of entitlement to service connection for chest pain and syncope, claimed as leaking heart valve and heart complications, is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  At the November 2013 hearing, the Veteran requested withdrawal of the appeal for entitlement to service connection for a right thumb disability.

2.  At the November 2013 hearing, the Veteran requested withdrawal of the appeal for entitlement to service connection for a left arm disability.

3.  At the November 2013 hearing, the Veteran requested withdrawal of the appeal for entitlement to service connection for a left hand disability.

4.  At the November 2013 hearing, the Veteran requested withdrawal of the appeal for entitlement to service connection for a right wrist disability.

5.  At the November 2013 hearing, the Veteran requested withdrawal of the appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for lumbar spine disability.

6.  At the November 2013 hearing, the Veteran requested withdrawal of the appeal for entitlement to a rating in excess of 10 percent for demyelinating neuropathy of the left peroneal nerve. 

7.  At the November 2013 hearing, the Veteran requested withdrawal of the appeal for entitlement to a rating in excess of 10 percent for demyelinating neuropathy of the right peroneal nerve.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for a right thumb disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to service connection for a left arm disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to service connection for a left hand disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for a right wrist disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal as to whether new and material evidence was received to reopen a claim for entitlement to service connection for lumbar spine disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for demyelinating neuropathy of the left peroneal nerve have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

7.  The criteria for withdrawal of the appeal for entitlement to a rating in excess of 10 percent for demyelinating neuropathy of the right peroneal nerve have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  

At the November 2013 hearing, the Veteran requested withdrawal of the appeals for entitlement to service connection for left arm, left hand, and right wrist disabilities; whether new and material evidence was received to reopen a claim for service connection for a lumbar spine disability; and for ratings in excess of 10 percent for demyelinating neuropathy of the peroneal nerves.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the appeals are dismissed.


ORDER

The appeal for service connection for a right thumb disability is dismissed.

The appeal for service connection for a left arm disability is dismissed.

The appeal for service connection for a left hand disability is dismissed.

The appeal for service connection for a right wrist disability is dismissed.

The appeal as to whether new and material evidence was received to reopen a claim for service connection for a lumbar spine disability is dismissed.

The appeal for a rating in excess of 10 percent for demyelinating neuropathy of the left peroneal nerve is dismissed.

The appeal for a rating in excess of 10 percent for demyelinating neuropathy of the right peroneal nerve is dismissed.


REMAND

As to the issue remaining on appeal for service connection for chest pain and syncope, claimed as leaking heart valve and heart complications, the Board finds based upon a review of the record that additional development is required. 

The Veteran testified in November 2013 that the treatment records for his unit in Iraq, including records pertinent to his appeal, had been lost.  The available record includes service treatment records and medical and physical evaluation board reports for the Veteran dated from 2003 to 2006.  It is unclear which specific records are claimed to be missing from the appellate record or if further efforts to obtain treatment records believed to have been lost in Iraq could result in any benefit to the Veteran.  The Veteran should be provided an opportunity to identify any specific service treatment records he believes are missing and appropriate VA action should be taken to assist him in obtaining any existing evidence. 

The Board also notes that the available record includes service and post-service treatment records documenting the Veteran's motor vehicle accidents and evaluations for blackouts and syncope dated from approximately 1994.  However, the cardiac and neurologic evaluations of record are unclear as to diagnosis or etiology.  It is also significant to note that records indicate the Veteran served in Southwest Asia in 1991 and from 2003 to 2004, and that there is no medical opinion addressing whether any chronic cardiovascular or neurological signs and symptoms may be manifestations of an undiagnosed illness or medically unexplained chronic multisymptom illness associated with such service.

Additionally, the Veteran has reported having filed an Social Security Administration disability claim and the treatment records associated with that claim should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the record.

2.  Obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits and the medical records relied upon concerning that claim.

3.  Schedule the Veteran for a VA examination for opinions as to whether it is at least as likely as not (50 percent probability or greater) that he has a  chronic (whether or not presently manifest) cardiovascular or neurological disability that is related to any event, injury, or disease during service.  The examiner should also state whether it is at least as likely as not that he has any chronic signs and symptoms as a result of service that are not attributable to a known medical causation.  The examiner must review the evidence of record, including service and post-service treatment records addressing motor vehicle accidents and periods of blackouts and syncope, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

4.  Then, readjudicate the claims.  If a decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.   38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


